DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 12-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandrou, et al. US2011/0284241.
Mandrou, et al. teaches a control system (Figure 5)  that regulates a flow of hydraulic fluid to an actuation device 50 operable to actuate a downhole tool (shown downhole in Figure 1), the control system comprising:
a pilot module (including 70 and 100) having a first electrically operated valve 70 (solenoid valve ¶0020) fluidly coupled to a first hydraulic input 84 or 80, a pressure source (connected to 62 or 64 at the surface as described in ¶0019), and a fluid return 
a power module (including 128, 104, and 140) fluidly coupled to the actuation device 50 at an output line (the line leading to the chamber 56) and including a power line (connected lines 121, 88, and the line holding check valve 104) in fluid communication with the output line, a first power module check valve 128 arranged in the power line, and at least one directional control valve 104 actuatable in response to a pilot signal to drain hydraulic fluid from the power module into the fluid return via a control pressure return line (the line on the left side of 104 that drains to 62).
Regarding claim 3, the power module further includes a second power module check valve 140 arranged in the control pressure return line fluidly coupled to the fluid return.
Regarding claim 4, the first and second electrically operated valves are each positionable such that internal high-pressure leakage from the pressure source drains directly to the fluid return (first valve 70 drains to 62 via 84, and the second valve drains to 142 via 140, or to 62 via 104).
Regarding claim 5, the power line extends from the first hydraulic input to the output line and the first electrically operated valve is activated to convey hydraulic fluid from the pressure source through the first electrically operated valve and directly to the actuation device via the first hydraulic input and the output line (from 64, through 80 and through 82 as shown in Figure 5).

input (when 62 is an input) via a pilot line (121 to the line extending to 104) extending between the second hydraulic input and the control pressure return line, and wherein the second electrically operated valve is activated (when indexed to align 90 and 88 for fluid communication with each other) to transmit the pilot signal to the at least one pilot-operated check valve.
Regarding claim 7, the output line is a first output line and the power line is a first power line, the power module further including:
a second output line (the other line from 50, below line 82) that extends from the actuation device;
a second power line 90 that extends from the second hydraulic input and connects to the second output line to fluidly couple the power module to the actuation device via alignment of 72 with 88, the second electrically operated valve being activated to convey hydraulic fluid through the second electrically operated valve and directly to the actuation device via the second power line (when conveyed out of piston chamber 56) and the second output line; and
a third power module check valve 129 arranged in the second power line to prevent hydraulic fluid from flowing back into the second hydraulic input (preventing flow from 56 to the left to wards 62).
A well system, comprising:
a conveyance 30 extendable into a wellbore 20 from a well surface location 11;

Regarding claim 13, the power module further includes a second power module check valve 140 arranged in the control pressure return line.
Regarding claim 14, a control line 60 extendable from the well surface location to the downhole tool,
wherein the control line communicates with the control system to trigger activation of the first and second electrically operated valves (electrical lines described in ¶0020); and
a hydraulic line (62 or 64) extendable from the well surface location to the downhole tool to deliver pressurized fluid to the first and second electrically operated valves ¶0020.
Regarding claim 15, the power line extends from the first hydraulic input to the output line and the first electrically operated valve is activated to convey hydraulic fluid from the pressure source through the first electrically operated valve and directly to the actuation device via the first hydraulic input and the output line (as shown in Figure 5, wherein the power line connects 90 to 88 and thus to chamber 51 of the actuating device 50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandrou, et al. in view of Powell, et al. US2012/0067593.
Mandrou, et al. teaches the invention substantially as claimed, as described above.
Mandrou, et al. does not teach the pilot module further has a pilot module check valve arranged in a pressure return line to isolate the pilot module from fluid pressure in the fluid return; and the first electrically operated valve is a three-way solenoid valve 
Powell, et al. teaches a downhole hydraulic control system with a pilot module 52 further has a pilot module check valve 66 arranged in a pressure return line to isolate the pilot module from fluid pressure in the fluid return and to permit venting of fluid down to 68 ¶0026. A two way valve 56 is shown in combination with a three way valve 52/54 to control fluid from hydraulic line 50, to control actuation of the flow control valve 30 for hydraulic overrides ¶0022.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Mandrou, et al. in view of Powell, et al. to include a pilot check valve with the pilot module to permit venting, and to include a two way valve with the three way valve to permit desired hydraulic control and override, as described by Powell, et al. above.
Claim 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandrou, et al. in view of Geiger, et al. US9631455.
Mandrou, et al. teaches the invention substantially as claimed, as described above, but does not teach a pump coupled to the downhole tool and fluidly coupled to a fluid supply via a fluid intake line and fluidly coupled to a hydraulic line via a fluid discharge line; and a fluid reservoir/accumulator fluidly coupled to the pump via the fluid intake line, the fluid reservoir providing a tank to hold and supply fluid to the pump and a piston movably arranged within the tank, wherein the tank is charged with a fluid on a first side of the piston and hydraulic fluid fills the tank on a second side of the piston, and wherein the pump draws hydraulic fluid from the fluid intake line and conveys 
Geiger, et al. teaches a pump 8 coupled to the downhole tool 91 and fluidly coupled to a fluid supply via a fluid intake line 12 and fluidly coupled to a hydraulic line (leading to 1) via a fluid discharge line (6 or 7); and a fluid reservoir/accumulator 14 fluidly coupled to the pump via the fluid intake line 12, the fluid reservoir providing a tank (13) to hold and supply fluid to the pump and a piston 4(diaphragm 15, or piston 67 as described in Column 2: 29-31, with a piston shown in Figure 10) movably arranged within the tank (that expands and contracts based on pressure from 16), wherein the tank is charged with a fluid 16 on a first side of the piston and hydraulic fluid fills the tank on a second side (in 14) of the piston, and wherein the pump draws hydraulic fluid from the fluid intake line and conveys pressurized hydraulic fluid to the hydraulic line to be used by the control system (by conveying fluid to lines 6 or 7), and the fluid reservoir provides make up hydraulic fluid or absorbs excess hydraulic fluid (wherein the fluid reservoir provides make up hydraulic fluid as described in Column 4: 34-54).
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Mandrou, et al. in view of Geiger, et al. to include a pump to provide desired pressurized fluid to the control, and include a fluid reservoir with a tank and piston as described above to provide make up hydraulic fluid as needed.
Allowable Subject Matter
s 8-10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tips, et al. US2006/0254763 teaches and actuator 30; pilot line 78 and 66; valve 68; bleed off valve 64 and 70 (wherein check valves are held here); pump 36; fluid accumulator 82; and valve 40, which can be actuated with a solenoid ¶0028 (in alternative to pilot pressure actuated).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             	3/11/2021